Exhibit 10.06

AMBAC FINANCIAL GROUP, INC.

1997 EQUITY PLAN

JANUARY 2007 NOTICE OF AWARD OF 2006 LONG TERM

INCENTIVE COMPENSATION IN THE FORM OF RESTRICTED STOCK UNITS

Ambac Financial Group, Inc., a Delaware corporation and its Subsidiaries
(referred to herein as either the “Company” or “Ambac”), have adopted the Ambac
1997 Equity Plan (the “Plan”), for the purposes of providing an incentive to
selected employees of the Company and its affiliates to remain in its employ and
to increase their interest in the success of the Company. The Company pursues
these goals by providing selected employees with opportunities through the Plan
to increase their proprietary interest in the Company and to receive
compensation based upon the Company’s success.

This 2007 Restricted Stock Unit Notice of Award (the “Notice of Award”) sets
forth the terms and conditions of the restricted stock units that have been
granted under the Plan to the individual identified on Annex A (the
“Participant”). This Notice of Award sets forth the number of restricted stock
units that the Participant will receive, the date of grant and the applicable
vesting schedule.

1. Incorporation of Plan Terms.

This Notice of Award and the restricted stock units granted hereby are subject
to the Plan, the terms of which are incorporated herein by reference. If there
is any conflict or inconsistency between the Plan and this Notice of Award, the
Plan shall govern. Capitalized terms used in this Notice of Award without
definition shall have the meanings assigned to them in the Plan. A copy of the
Plan is available on Ambac’s intranet site.

2. Grant of Restricted Stock Units.

Subject to the conditions contained herein and in the Plan, the Company grants
to the Participant, as of the date of grant indicated on Annex A (the “Date of
Grant”), the number of restricted stock units (the “RSUs”) specified on Annex A.

 



--------------------------------------------------------------------------------

3. Terms and Conditions of the RSUs.

The RSUs shall have the following terms and conditions:

(a) General. Each RSU shall represent the unsecured promise of the Company to
transfer to the Participant, on the settlement date of such RSU and subject to
the terms and conditions set forth in this Notice of Award, one share of the
Company’s common stock, par value $0.01 per share (the “Common Stock”).

 

  (b) Vesting.

 

  (i) Normal Vesting. The RSUs will ordinarily vest in accordance with the
vesting schedule set forth on Annex A hereto.

 

  (ii) Accelerated Vesting. Notwithstanding Section 3(b)(i), any RSUs that have
not previously vested shall vest in full upon the termination of the
Participant’s employment with the Company and its Subsidiaries by reason of
death, Permanent Disability or Retirement at age 55 or older after at least five
years of continuous service with the Company and its Subsidiaries (including
service within a corporation or other entity acquired by the Company).
"Permanent Disability" shall mean circumstances that entitled the Participant to
receive benefits under the long-term disability policy maintained by the Company
or any of its Subsidiaries for the participant.

 

  (iii) Forfeiture. Unless the Compensation Committee of the Board of Directors
of the Company (the “Committee”), in its sole discretion, determines otherwise,
any RSUs that have not vested in accordance with this Section 3(b) shall be
forfeited by the Participant upon the Participant’s termination of employment
with the Company and its subsidiaries; provided, however, that a Participant’s
RSUs may become vested as of the date of the Participant’s termination of
employment if the termination of employment is mutually agreed to by the
Participant and the Company, and the Participant (A) signs a waiver and release,
in the form requested by the Company, irrevocably waiving any and all claims,
liabilities and causes of action relating to the Participant’s employment with
the Company and its affiliates and the termination thereof, (B) signs a
noncompetition agreement in the form requested by the Company, and (C) takes any
further action requested by the Company.

(c) Dividends and Distribution on Common Stock. In the event that, following the
Date of Grant and prior to the settlement of any RSU, the Company pays any cash
or other dividend or makes any other distribution in respect of the Common
Stock, each RSU shall be credited with an additional number of RSUs (including
fractions thereof) determined by dividing (i) the amount or cash, or the value
(as determined by the Committee) of any other property, paid or distributed in
respect of one outstanding share of Common Stock by (ii) the closing price of a
share of Common



--------------------------------------------------------------------------------

Stock as reported on the composite tape for securities listed on the New York
Stock Exchange, or such other national securities exchange as may be designated
by the Committee, or in the event that the Common Stock is not listed for
trading on a national securities exchange but is quoted on an automated
quotation system, on such automated quotation system, in any such case for the
date of such payment or distribution (or if there were no sales on the date of
such payment or distribution, the closing price as reported on such composite
tape or automated quotation system for the most recent day during which a sale
occurred). Any RSUs so credited shall be subject to the same vesting provisions
as the RSU in respect of which they are credited. Except as otherwise expressly
provided in this Notice of Award, the Participant shall have no right as a
shareholder with respect to any RSUs until a certificate or certificates
evidencing such shares shall have been issued to the Participant according to
the terms of Section 3(d) below.

 

  (d) Delivery of Share Certificates.

 

  (i) Ordinary Settlement. Settlement of any RSUs shall occur following the date
on which such RSUs vest except that if the Committee elects to accelerate
vesting pursuant to Section 3(b)(iii), such RSUs shall be settled after the
normal vesting date as set forth in Annex A hereto. RSUs will be settled, at the
election of the Participant, either by:

 

  (A) Delivery of a stock certificate or certificates representing the number of
shares of Common Stock equal to the number of RSUs being settled (any fractional
RSU being rounded up to the next whole RSU). Certificates shall be issued in the
name of the Participant (or of the person or persons to whom such RSUs were
transferred by will or the laws of descent and distribution or pursuant to a
Qualified Domestic Relations Order).

 

  (B) The transfer of the corresponding number of shares of Common Stock equal
to the number of RSUs being settled (or any fractional RSU being rounded up to
the next whole RSU) to the brokerage account designated by the Participant to
the Company in writing prior to settlement.

 

  (ii) Payment Restrictions for Specified Employees. If the Participant is a
"Specified Employee" within the meaning of Section 409A(a)(2)(B) of the Code,
then, anything in this Notice of Award to the contrary not withstanding, no
settlement of RSUs in connection with the Participant’s termination of
employment (other than by reason of death) shall be made before the earlier to
occur of (X) the date which is six months and one day following the date of such
termination of employment and (Y) the date of the Participant’s death following
termination of employment.

 

  (iii)

Transfer Restrictions on Common Stock. Shares of Common Stock issued upon the
settlement of RSUs will not be subject to restrictions on transfer (except for
any restrictions imposed by the federal securities laws or other applicable laws
or regulations and for any restrictions under the Company’s trading policies
applicable to employees). However, shares of common stock issued upon



--------------------------------------------------------------------------------

 

settlement of RSUs granted at a discount to the Fair Market Value of Ambac stock
on the date of grant will be subject to transfer restrictions until such time as
the Eligible Individual meets and/or exceeds Ambac’s Stock Ownership Guidelines.

 

  (iv) Normal Settlement and Deferral of Payment Subject to Section 162(m).
Subject to the other terms and conditions of this Notice of Award and the terms
of the Plan, Ambac shall settle RSUs on or as soon as practicable following the
vesting date (the “Settlement Date”); provided, however, that to the extent
that, as of the Settlement Date, Ambac reasonably anticipates that its federal
tax deduction with respect to such settlement would be limited or eliminated by
application of Section 162(m) of the Internal Revenue Code of 1986, as amended,
or any regulations thereunder (or under any successor provisions thereto) (the
“Code”), then the settlement of the RSUs shall automatically be deferred until
the earliest date at which Ambac reasonably anticipates that its deduction of
the amount of the settlement will not be so limited or eliminated (it being
understood that so many of such RSUs as can be settled on the Settlement Date
without limiting or eliminating Ambac’s deduction will be settled on the
Settlement Date and that any RSUs whose settlement is deferred past the
Settlement Date shall be settled on one or more future dates as and to the
extent that the conditions to settlement set forth in this sentence are
satisfied).

(e) Transfer Restrictions on RSUs. RSUs may not be transferred, except by will
or the laws of descent and distribution or pursuant to a Qualified Domestic
Relations Order.

(f) Immediate Cancellation of RSUs and Return of Share Value. Notwithstanding
any other provision of this Notice of Award, the Committee may (i) cancel all or
any portion of the RSUs then outstanding (whether or not then vested and whether
or not subject to a deferred settlement election) and (ii) may require the
Participant to repay to the Company all or any portion of the Share Value (as
hereinafter defined) that the Participant realizes from the settlement of RSUs
occurring within six months before or after the Participant’s termination of
employment for any reason with the Company and its Subsidiaries, if the
Participant engages in Competitive Activity (as defined herein) within six
months following termination of such employment. The Participant will be
considered to engage in “Competitive Activity” if the Participant (1) enters
into a relationship as an employee, officer, partner, member, director,
independent contractor, consultant, advisor, or agent of, or in any similar
relationship with, any corporation, partnership, limited liability company,
joint venture or other business entity that engages in any activity which the
Committee determines to be competitive with a principal business activity of the
Company (a “Competitor”), where the Participant will be responsible for
providing services which are similar or substantially related to the services
that the Participant provided during any of the last three years of the
Participant’s employment with the Company and its Subsidiaries or (2) either
alone, or in concert with others, acquires or maintains beneficial ownership
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended) of 5% or more of any class of equity securities of a Competitor. For
purposes hereof, “Share Value” in respect of an RSU means a cash amount equal to
the amount of income



--------------------------------------------------------------------------------

included (or to be included) in respect of the settlement of such RSU on the
Form W-2 (or successor form) that the Company or one of its Subsidiaries issues
to the Participant for the year in which such settlement occurs. If the
Participant is required to repay any Share Value to the Company pursuant to this
Section 3(f), the Participant shall pay such amount in such manner and on such
terms and conditions as the Company may require, and the Company shall be
entitled to withhold or set-off against any other amount owed to the Participant
by the Company or its Subsidiaries (other than any amount owed to the
Participant under any retirement plan intended to be qualified under
Section 401(a) of the Code) up to an amount sufficient to satisfy the unpaid
obligation of the Participant under this Section 3(f).

(g) Cancellation for Specified Activity. Notwithstanding any other provision of
this Notice of Award, the Committee may cancel all or any portion of the RSUs
then outstanding (whether or not vested) if at any time the Participant
initiates or becomes a party to any lawsuit or other legal action in any federal
or state court in which the Participant seeks damages or injunctive or other
equitable relief from or against the Company, any of its Subsidiaries or any of
its officers, employees or directors in connection with any claim arising from
or relating to the Participant’s employment with the Company or any of its
Subsidiaries or the termination of such employment (and regardless of whether
any such termination is the result of the Participant’s voluntary resignation or
retirement or of the involuntary termination of the Participant’s employment by
the Company or one of its subsidiaries). This Section 3(g) is not intended as a
waiver by the Participant of any claims the Participant may have against the
Company, any of its subsidiaries or any of its officers, employees or directors.
Instead, it provides for the consequences specified in the second preceding
sentence in the event the Participant engages in the conduct described therein.

4. Tax Withholding.

(a) Prior to either the transfer of shares of Common Stock to the Participant’s
brokerage account or the delivery of any certificates evidencing shares of
Common Stock to be issued in connection with the full or partial settlement of
the RSUs, the Company shall have the right to require the Participant to remit
to the Company an amount sufficient to satisfy the minimum Federal, State and
local tax withholding requirements. The Company may permit the Participant to
satisfy this obligation, in whole or in part, by directing the Company to
withhold shares of Common Stock that would otherwise be received by the
Participant, pursuant to such rules as the Committee may establish from time to
time.

(b) Upon vesting of any portion of the RSUs, the Participant shall be required
to satisfy, within 30 days of vesting, all Social Security and Medicare taxes
due upon vesting. The Participant must either submit a check or money order,
payable to Ambac Financial Group, Inc., to Ambac’s Senior Vice President and
Chief Administrative Officers or his or her designee or direct the Company to
withhold a portion of his or her salary to pay for any Social Security and
Medicare taxes due upon vesting.

5. No Restriction on Right to Effect Corporate Changes; No Right to Continued
Employment.

 



--------------------------------------------------------------------------------

(a) Neither the Plan, this Notice of Award, the grant of the RSUs nor any action
taken hereunder shall affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or convertible into,
or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

(b) This Notice of Award is not an employment agreement. Nothing in this Notice
of Award or the Plan, or the granting to the Participant of the RSUs, shall
alter the Participant’s status as an "at-will" employee of the Company or be
construed as guaranteeing employment by, or as giving the Participant any right
to continue in the employ of, the Company or any of its subsidiaries during any
period (including without limitation the period between the Date of Grant and
the settlement date of any RSUs, or any portion thereof), or as limiting or
restricting the right of the Company to terminate the Participant’s employment
at any time, for any reason, with or without cause.

6. Adjustment of and Changes in Shares.

In the event of any merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, special cash dividend, split-up, spin-off, or other
transaction or change in corporate structure affecting the Common Stock, the
Committee shall make equitable adjustments in order to preserve, but not
increase, the benefits or potential benefits intended to be made available to
participants granted RSUs. Any adjustments shall be determined by the
Committee, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final.

7. Preemption of Applicable Laws and Regulations.

Anything herein to the contrary notwithstanding, if, at any time specified
herein for the issuance of shares of Common Stock to the Participant, any law,
regulation or requirement of any governmental authority having jurisdiction
requires either the Company or the Participant to take any action in connection
with the shares then to be issued, the issuance of such shares shall be deferred
until such action shall have been taken.

8. Committee Decisions Final.

Any dispute or disagreement which shall rise under, or as a result of, or
pursuant to, or in connection with, this Notice of Award shall be determined by
the Committee, and any such determination or any other determination by the
Committee under or pursuant to this Notice of Award and any interpretation by
the Committee of the terms hereof shall be final and binding on all persons
affected thereby.

 



--------------------------------------------------------------------------------

9. Amendments.

The Committee shall have the power to alter or amend the terms of the RSUs as
set forth herein, from time to time, in any manner consistent with the Plan;
provided, however, that no amendment will be made that is inconsistent with the
American Jobs Creation Act of 2004. Any alteration or amendment of the terms of
the RSUs by the Committee shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person. The Committee shall give written notice to
the Participant of any such alteration or amendment as promptly as practicable
after it is adopted. The foregoing shall not restrict the ability of the
Participant and the Company by mutual consent to alter or amend the terms of the
RSUs in any manner which is consistent with the Plan and approved by the
Committee. Notwithstanding anything in the Plan to the contrary, the Committee
may amend or terminate the Plan, without the consent of any Participant, to the
extent it deems necessary or desirable to comply with the American Jobs Creation
Act of 2004.

10. Notice Requirements.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing. Notice may be delivered to the Company personally or
by mail, postage prepaid, addressed as follows: Ambac Financial Group, Inc., One
State Street Plaza, New York, New York 10004, attention: Senior Vice President,
Chief Administrative Officer, Employment Counsel, or at such other address as
the Company, by notice to the Participant, may designate in writing from time to
time. Notice to the Participant shall be directed either to the Participant’s
address as shown on the records of the Company or at such other address as the
Participant, by notice to the Company, may designate in writing from time to
time or to the Participant by a combination of interoffice mail and email.

11. Governing Law.

The terms and conditions stated herein are to be governed by, and construed in
accordance with, the laws of the State of Delaware.

12. Entire Agreement; Headings.

This Notice of Award (which includes Annex A) and the other related documents
expressly referred to herein set forth the entire agreement and understanding
between the parties hereto and supersede all prior agreements and understandings
relating to the subject matter hereof. The headings of Sections and subsections
herein are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of this Notice of Award.